Case 1:19-mc-24587-MGC Document 1-8 Entered on FLSD Docket 11/05/2019 Page 1 of 20




                    EXHIBIT H
Case 1:19-mc-24587-MGC
           Case 1:18-cv-08175-ER
                         DocumentDocument
                                 1-8 Entered
                                          178onFiled
                                                FLSD09/18/19
                                                     Docket 11/05/2019
                                                             Page 1 of 6 Page 2 of 20

                                          RICHARD     AND      RICHARD
                                                 ATTORNEYS AT LAW
                                               825 BRICKELL BAY DRIVE
                                                SEVENTEENTH FLOOR
                                                  MIAMI, FLORIDA
                                                       33131

   DENNIS RICHARD                                                               PHONE (305) 374-6688
   E-mail: dennis@richardandrichard.com




                                               September 18, 2019

    VIA ECF

    The Honorable Edgardo Ramos
    United States District Court
    Thurgood Marshall U.S. Courthouse
    40 Foley Square
    New York, NY 10007

              RE:       SEC v. Honig, et al., No. 1:18-cv-08175

    Dear Judge Ramos:

              We represent defendants, Michael Brauser and Grander Holdings, LLC (“Brauser”). This

    submission is pursuant to leave provided at the pre-motion conference on September 11, 2019.

    Hrg. Transc., 9/11/19 at 27:18-22.

              The present issue was triggered by the SEC’s cryptic letter to the Court “to advise . . .

    that the Commission’s New York Regional Office” – which is the SEC’s counsel of record in

    this case – “continues to investigate matters that involve conduct of certain Defendants” and that

    “[i]f the Commission staff representing the Commission in this matter becomes aware of

    documents collected in that investigation that are relevant to matters alleged in the Amended

    Complaint, we will produce them to Defendants.” Letter from SEC Counsel, 8/8/19 (ECF No.

    157).

              After the SEC files court proceedings, its use of its administrative powers to engage in ex

    parte discovery is constrained by the Federal Rules of Civil Procedure. S.E.C v. Life Parters
Case 1:19-mc-24587-MGC
           Case 1:18-cv-08175-ER
                         DocumentDocument
                                 1-8 Entered
                                          178onFiled
                                                FLSD09/18/19
                                                     Docket 11/05/2019
                                                             Page 2 of 6 Page 3 of 20
   The Honorable Edgardo Ramos
   September 18, 2019
   Page 2


   Holdings, Inc., et al., 2012 WL 1280253 (W.D. Tex. August 17, 2012).             The issue turns on

   whether the ex parte SEC investigation is “for the sole purpose of investigating violations not

   alleged in the” SEC’s complaint. Id. at *2 (emph. added). The SEC told the Court:

               [T]he Commission plans to use its administrative powers to investigate
               matters unrelated to the allegations in the Amended Complaint. Because
               those matters are unrelated to the instant matter, they are not the subject of
               this litigation nor subject to the Federal Rules of Civil Procedure.

   Letter from SEC Counsel N. Brown to the Court, 9/4/19, p. 1 (emphasis by SEC) (ECF No. 171,

   p. 1).

            After the SEC’s in camera submission at the September 11th hearing, the Court advised

   the parties that it had “directed the SEC to submit additional briefing which will also be ex parte

   and under seal to me so that I can further make a determination as to whether or not the

   investigation is wholly unrelated to the current investigation, and that submission is due by next

   week, the 18th” of September, 2019. Hrg. Transc., 9/11/19 at 25:5-10.

            The SEC filed its additional ex parte briefing under seal on Tuesday, September 17,

   2019. Although the Defendants are in the dark as to what is in the SEC’s ex parte brief, and

   therefore not in a position to test its completeness or candor, we submit a framework for the

   Court’s determination of whether the SEC’s ex parte discovery is wholly unrelated to the

   allegations in the Amended Complaint.

            At its core, the Amended Complaint alleges an ongoing pattern of “‘pump-and-dump’

   schemes” including amassing a controlling interest in the stock of public companies, concealing

   that control, driving up the stock price and trading volume through manipulative trading and/or

   paid promotional activity, and then dumping the stock into an artificially inflated market. FAC,

   p. 2 (ECF 105). The SEC has acknowledged that its Amended Complaint “alleges a common
Case 1:19-mc-24587-MGC
           Case 1:18-cv-08175-ER
                         DocumentDocument
                                 1-8 Entered
                                          178onFiled
                                                FLSD09/18/19
                                                     Docket 11/05/2019
                                                             Page 3 of 6 Page 4 of 20
   The Honorable Edgardo Ramos
   September 18, 2019
   Page 3


   pattern among the many schemes” although it only “focuses on three issuers . . . .” SEC’s Opp.

   to Brauser’s MTD Amended Complaint, ECF No. 155, p. 2. The SEC alleges that the “pattern . .

   . [t]ypically” involves “some kind of transaction” such as “an acquisition or merger,” and/or

   paying “writers” or “bloggers” to publish misleading information about public companies to

   pump up the value of stock. Am. Compl., ¶ 55 (ECF No. 105, p. 17-18). The SEC alleges this

   pattern has occurred with dozens of issuers. Id., ¶ 57 (ECF No. 105, p. 18).

           Indeed, in every count against Brauser the SEC alleges that “[b]y reason of the foregoing

   . . . Brauser . . . will continue to” engage in the same pattern of conduct. Id., p. 71, ¶ 202; p. 78, ¶

   210; p. 90, ¶ 248; p. 92, ¶ 258; and, pp. 93-94, ¶ 265. The SEC seeks injunctive relief against

   this alleged continuing pattern of wrongful conduct. Id., pp. 97-99.

           Given these allegations in the SEC’s Amended Complaint, we asked SEC counsel:

                When you represent to the Court that “the Commission plans to use its
                administrative powers to investigate matters unrelated to the allegations in
                the Amended Complaint,” does that mean that such matters are outside of
                the alleged pattern?

   Letter from Brauser Counsel J. Sallah, 9/9/19 (emph. by SEC) (Exh. A hereto).

           SEC counsel replied:

                In response, we can only refer you to what we’ve said before regarding the
                non-public investigation, that is: it concerns conduct that is distinct from
                and post-dates the conduct alleged in the amended complaint.

   Email from SEC Counsel, N. Brown, to Brauser Counsel J. Sallah, 9/11/19 (emph. added) (Exh.

   B hereto).

           Thus, when confronted with the actual allegations of the Amended Complaint and asked

   the simple question of whether its planned ex parte investigation was unrelated to those
Case 1:19-mc-24587-MGC
           Case 1:18-cv-08175-ER
                         DocumentDocument
                                 1-8 Entered
                                          178onFiled
                                                FLSD09/18/19
                                                     Docket 11/05/2019
                                                             Page 4 of 6 Page 5 of 20
   The Honorable Edgardo Ramos
   September 18, 2019
   Page 4


   allegations the SEC averted the question, responding that it would “only” say that it “concerns

   conduct that is distinct from and post-dates the conduct alleged in the amended complaint.”

          The difference in what the SEC told the Court on September 4th – that it “plans to use its

   administrative powers to investigate matters unrelated to the allegations in the Amended

   Complaint” (emphasis by SEC) and its later reply to a direct question by a Defendant’s counsel –

   that it would “only” say that it “concerns conduct that is distinct from and post-dates the conduct

   alleged in the amended complaint” – is telling. If, for example, the SEC is using its

   administrative subpoena powers to investigate the very pattern of conduct it claims is continuing

   – and asks the Court to enjoin – then it should be utilizing court-issued subpoenas pursuant to the

   Federal Rules of Civil Procedure.

          This precise issue is the subject of the ruling in Life Parters that although the filing of a

   civil suit generally does not inhibit the SEC’s “authority to investigate securities-law violations,”

   the SEC is “unquestionably bound by the” Federal Rules of Civil Procedure when its ex parte

   investigative powers are not being used as “part of a purely administrative investigation

   unrelated to the” pending civil case. 2012 WL 12850253 at *2.

          In Life Parters, just as here, the SEC “submitted materials in camera;” the SEC asserted

   that the in camera submission would “debunk[] Defendants’ false accusation that the

   [administrative] subpoena was issued to obtain ex parte discovery.” Id. at *2 (internal quotation

   marks/brackets omitted). Upon its in camera review, the Life Parters court rejected the SEC’s

   position, finding that the ex parte discovery was not wholly unrelated to the pending civil action.

   The SEC moved for reconsideration, which was denied, the court further stating:

              The Court’s position is supported by Plaintiff’s [SEC] Enforcement
              Manual, which cautions the staff regarding the dangers of issuing
Case 1:19-mc-24587-MGC
           Case 1:18-cv-08175-ER
                         DocumentDocument
                                 1-8 Entered
                                          178onFiled
                                                FLSD09/18/19
                                                     Docket 11/05/2019
                                                             Page 5 of 6 Page 6 of 20
   The Honorable Edgardo Ramos
   September 18, 2019
   Page 5


              investigative subpoenas after commencement of a related civil action
              because “a court might conclude that the use of investigative subpoenas to
              conduct discovery is a misuse of the SEC’s investigative powers and
              circumvents the court’s authority and limits on discovery in the Federal
              Rules of Civil Procedure.

   SEC v. Life Parters Holdings, Inc., 2012 WL 12918375, *1 (W.D. Tex. September 25, 2012).

   Copies of both Life Parters decisions are attached hereto as Composite Exh. C.

          The SEC’s exception in its initial letter to the Court – that “[i]f the Commission staff

   representing the Commission in this matter becomes aware of documents collected in [its

   administrative] investigation that are relevant to matters in the Amended Complaint, we will

   produce them to Defendants” – is not salutary. The SEC took a similar position in the Life

   Parters case, arguing that the defendants were not prejudiced because the SEC later provided

   them a copy of the SEC’s ex parte deposition. 2012 WL 12850253 at * 3. The court ruled that

   this did not “alleviate the prejudice caused by [the SEC] taking an extra-judicial deposition from

   a non-party witness to obtain testimony against” the defendants, and that “[m]ost importantly,”

   the SEC’s “lack of notice to Defendants deprived them of their ability to cross-examine” the

   witness “and object to testimony elicited by” the SEC. Id.

                                      Upon This Court’s Determination

          Given this Court’s statement that it will be making “a determination as to whether or not

   the investigation is wholly unrelated” to the pending civil action, what follows turns on that

   determination. If the Court determines that the SEC’s investigation is not “wholly unrelated,”

   then the SEC should conduct such discovery in accordance with the Federal Rules of Civil

   Procedure. That way Brauser and other parties will receive basic due process – notice of any

   subpoenas, depositions or other discovery.
Case 1:19-mc-24587-MGC
           Case 1:18-cv-08175-ER
                         DocumentDocument
                                 1-8 Entered
                                          178onFiled
                                                FLSD09/18/19
                                                     Docket 11/05/2019
                                                             Page 6 of 6 Page 7 of 20
   The Honorable Edgardo Ramos
   September 18, 2019
   Page 6


           If the Court determines that the SEC’s investigations is “wholly unrelated” to the pending

   civil action, then the SEC should be restricted from using the fruits of that ex parte investigation

   in this case.

                                                        Respectfully submitted,


                                                        /s/ Dennis A. Richard
                                                        DENNIS A. RICHARD

   cc: Counsel of Record (via ECF)
Case 1:19-mc-24587-MGC
           Case 1:18-cv-08175-ER
                          DocumentDocument
                                   1-8 Entered
                                           178-1
                                               on FLSD
                                                  Filed 09/18/19
                                                         Docket 11/05/2019
                                                                  Page 1 of 2Page 8 of 20




                                            September 9, 2019

   VIA EMAIL ONLY
   Nancy A. Brown, Esq.
   Securities and Exchange Commission
   200 Vesey Street, Ste. 400
   New York, NY 10281
   Email: brownn@sec.gov

   Dear Ms. Brown:

          In your September 4th letter to the Court you state that “the Commission plans to use its
   administrative powers to investigate matters unrelated to the allegations in the Amended
   Complaint.” Your Letter to Court, 9/4/19, p. 1.

            In the Amended Complaint the SEC has alleged wrongdoing that Brauser and other Co-
   Defendants “followed a pattern . . . [t]ypically” involving “some kind of transaction” such as “an
   acquisition or merger,” manipulative trading and/or “paid writers, bloggers or” others to write
   about the transaction, and sale of stock into an “artificially inflated market.” Amended Compl., ¶
   55. The SEC also alleges that the Defendants “agreed to act as a group in holding, disposing and
   voting the stock they acquired . . . .” Id., ¶ 57. The SEC also asserts that some of the Defendants’
   activities with “more than 40 issuers” are related to the claims in the Amended Complaint, “[f]or
   some of which “Brauser took an active role” and for others “Brauser was content to let Honig
   direct the steps in the scheme . . . .” Id., ¶ 60-61. In the SEC’s opposition to Brauser’s motion to
   dismiss, the SEC similarly asserts that “Brauser co-invested with Honig in over 40 different
   issuers” and that “[t]hose investments followed a pattern similar to the three schemes alleged in
   the complaint,” that “Honig or Brauser, along with other favored investors . . . jointly acquired a
   controlling position in a target issuer’s stock,” “jointly voted their shares,” “dictated the issuer’s
   management and policies,” “engineered a publicity generating transaction,” “secretly compensated
   bloggers and promoters,” and were often “in frequent contact.” SEC Memo of Law In Opp. to
   Brauser MTD, p. 2.

           Moreover, the SEC argues that the Amended Complaint “alleges a common pattern among
   the many schemes Brauser perpetrated with Honig . . . .” Id. Given the SEC’s description of its
   own Amended Complaint, as well as the allegations in the Amended Complaint, we must conclude
   that the SEC is saying that it is using its administrative powers to investigate matters that do not
   fall within this alleged pattern in any way, shape or form. Given the SEC’s obligation of candor
   with the Court, please answer the following question:

          When you represent to the Court that “the Commission plans to use its administrative
   powers to investigate matters unrelated to the allegations in the Amended Complaint,” does that
   mean that such matters are outside of the alleged pattern? If your answer to this question is yes,

                                             EXHIBIT A
Case 1:19-mc-24587-MGC
           Case 1:18-cv-08175-ER
                          DocumentDocument
                                   1-8 Entered
                                           178-1
                                               on FLSD
                                                  Filed 09/18/19
                                                         Docket 11/05/2019
                                                                  Page 2 of 2Page 9 of 20
   September 9, 2019
   Nancy A. Brown, Esq.
   Page 2 of 2


   that would mean that none of the evidence you gather could be used to establish habit or routine
   practice under Fed. R. Evid. 406, modus operandi, or course of business. Presumably, moreover,
   if the matters are unrelated, then the evidence gathered in this litigation, including the allegations
   of the prior deals that have been highlighted in the Amended Complaint, ought not to be utilized
   in the current investigation. If this is not the case, your representation to the Court was not candid.

          We look forward to your reply in advance of Wednesday morning’s hearing.

                                                Sincerely,




                                                James D. Sallah, Esq.

   Cc:    Randall Lee, Esq.
Case 1:19-mc-24587-MGC Document 1-8 Entered on FLSD Docket 11/05/2019 Page 10 of 20
Case 1:19-mc-24587-MGC
           Case 1:18-cv-08175-ER
                          DocumentDocument
                                   1-8 Entered
                                           178-2
                                               on FLSD
                                                   Filed 09/18/19
                                                         Docket 11/05/2019
                                                                   Page 2 of Page
                                                                             2    11 of 20
    NEW YORK OFFICE: 100 PARK AVENUE, 16TH FLOOR, NEW YORK, NY 10017 | PH. (212) 509Ͳ6544
    NEW JERSEY OFFICE: 60 POMPTON AVENUE | VERONA, NJ 07044 | PH. (973) 559Ͳ5566

    CONFIDENTIALITY: The information contained in this electronic mail transmission is intended by Sallah Astarita &
    Cox, LLC for receipt by the named individual or entity to which it is directed. This electronic mail transmission may
    contain information that is legally privileged, confidential and/or exempt from disclosure under applicable law. It is
    not intended for transmission to or receipt by anyone other than the named addressee (or person authorized to
    deliver it to the named addressee). It should not be copied or forwarded to any unauthorized persons. If you have
    received this electronic transmission in error, please delete it from your system without copying or forwarding it, and
    notify the sender of the error by reply email so that my address record can be corrected. Thank you.


    IRS Circular 230 disclosure: Any tax advice contained in this communication (including any attachments or
    enclosures) was not intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties
    under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any transaction or
    matter addressed in this communication. (The foregoing disclaimer has been affixed pursuant to U.S. Treasury
    regulations governing tax practitioners.)

    3 3OHDVH FRQVLGHU WKH HQYLURQPHQW EHIRUH SULQWLQJ WKLV

    From: Joshua Katz
    Sent: Monday, September 9, 2019 4:50 PM
    To: James Sallah <jds@sallahlaw.com>; Viviana Rodrigues <vv@sallahlaw.com>
    Subject: Letter to Brown



    JOSHUA A. KATZ, ESQ.
    OF COUNSEL




    3010 N. MILITARY TRAIL, SUITE 210 | BOCA RATON, FLORIDA 33431
    PHONE: (561) 989Ͳ9080 |FAX: (561) 989Ͳ9020
    JAK@SALLAHLAW.COM | WWW.SALLAHLAW.COM




                                                              2
Case 1:19-mc-24587-MGC Document 1-8 Entered on FLSD Docket 11/05/2019 Page 12 of 20
Case 1:19-mc-24587-MGC Document 1-8 Entered on FLSD Docket 11/05/2019 Page 13 of 20
Case 1:19-mc-24587-MGC Document 1-8 Entered on FLSD Docket 11/05/2019 Page 14 of 20
Case 1:19-mc-24587-MGC Document 1-8 Entered on FLSD Docket 11/05/2019 Page 15 of 20
Case 1:19-mc-24587-MGC Document 1-8 Entered on FLSD Docket 11/05/2019 Page 16 of 20
Case 1:19-mc-24587-MGC Document 1-8 Entered on FLSD Docket 11/05/2019 Page 17 of 20
Case 1:19-mc-24587-MGC Document 1-8 Entered on FLSD Docket 11/05/2019 Page 18 of 20
Case 1:19-mc-24587-MGC Document 1-8 Entered on FLSD Docket 11/05/2019 Page 19 of 20
Case 1:19-mc-24587-MGC Document 1-8 Entered on FLSD Docket 11/05/2019 Page 20 of 20
